Citation Nr: 0502622	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  99-05 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disability 
other than chronic dermatitis of the right hand, to include 
skin cancer, claimed due to exposure to ionizing radiation.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic dermatitis of the right hand.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound, right shoulder, muscle 
group I.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from February 1998 and June 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in St. Louis, Missouri, and Chicago, Illinois.  The 
Board remanded these claims to the RO for additional action 
in June 2001, January 2003, and April 2003.  The veteran 
testified in support of these claims before an RO hearing 
officer in April 1999, and in a Chicago Travel Board hearing 
before the undersigned in June 2004.  

In April 2004, the veteran submitted copies of documentation 
already of record, including the Board's June 2001 decision.  
He highlighted a portion of the Introduction section of that 
decision that referred to the RO for appropriate action 
raised claims of entitlement to service connection for 
residuals of heart bypass, gall bladder and stomach 
surgeries.  By so doing, it appears that the veteran still 
wishes these claims to be considered.  He initially raised 
such claims in written statements received in February 1999, 
July 2000 and January 2001; however, the RO took no action in 
response.  Accordingly, the Board again refers these matters 
to the RO for appropriate action.

In a written statement received in August 2003, and during 
the June 2004 hearing before the undersigned, the veteran 
raised additional claims, including entitlement to 
compensation on behalf of his children for skin, heart and 
eye conditions that allegedly developed secondary to the 
veteran's in-service exposure to ionizing radiation, and 
entitlement to additional compensation for his dependent 
spouse.  However, there is no VA statute, regulation or other 
legal bases that allows compensation for the first benefit 
the veteran is claiming.  In addition, according to a VA Form 
21-8947 (Compensation and Pension Award) dated February 2004, 
the RO granted the veteran the second benefit, effective 
December 2003.   

The claim of entitlement to an initial evaluation in excess 
of 10 percent for chronic dermatitis of the right hand is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action 
with regard to this claim. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims of entitlement to service 
connection for a skin disability other than chronic 
dermatitis of the right hand, to include skin cancer, and 
entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound, right shoulder, muscle 
group I.

2.  The veteran was exposed to radiation while serving on 
active duty in Nagasaki, Japan, from September 1945 to 
December 1945.

3.  The veteran does not currently have a skin disorder that 
is related to his 
in-service radiation exposure.

4.  The veteran is right handed.

5.  Residuals of the veteran's muscle group I injury include 
a well-healed scar that is sensitive to light touch, 
tenderness over the scar area, pain and guarding on movement, 
weakened strength, and mild muscle atrophy. 

6.  Residuals of the veteran's muscle group I injury are no 
more than moderate.

7.  The muscle group I injury also affects the veteran's 
joint function by causing limitation of motion of the arm, 
but no more than midway between his side and shoulder level.  

8.  The veteran's right shoulder disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  A skin disability other than chronic dermatitis of the 
right hand, to include skin cancer, was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 
(2003). 

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound, right shoulder, 
muscle group I, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.40, 4.41, 4.55, 4.56, 4.73, Diagnostic Code 5301 
(2003).

3.  The criteria for a separate 30 percent evaluation for 
limitation of motion of the right shoulder have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA, which addresses procedures in the claim process, 
applies to the claims now being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

VA must ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, as explained below, VA strictly complied with 
the notification and assistance provisions of the VCAA such 
that the Board's decision to proceed in adjudicating the 
veteran's claims of entitlement to service connection for a 
skin disability other than chronic dermatitis of the right 
hand, to include skin cancer, and entitlement to an 
evaluation in excess of 30 percent for residuals of a shell 
fragment wound, right shoulder, muscle group I, does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



A.  Duty to Notify

Generally, VCAA notice must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
(In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
119-20 (2004), the Court held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
which informs the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.)  In what can be considered 
a fourth element of the requisite notice, VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  Id. at 
120-21.  VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date, but 
where notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Id. at 120, 122-124. 

The RO provided the veteran with VCAA notice in June 2001, 
after initially denying the veteran's claims in a rating 
decision dated February 1998.  Given that notice was not 
mandated at the time of the initial RO decision, it was not 
error to furnish the veteran remedial notice.  Rather, the 
timing of such notice reflects compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II. 

 The content of this notice, considered in conjunction with 
the content of other documents sent to the veteran while his 
appeal was pending, also reflects compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  In its June 2001 notice, the RO informed the veteran of 
the evidence needed to substantiate his claims, the change in 
the law, and VA's newly expanded duties to notify and assist.  
The RO indicated that it was developing the veteran's claims 
pursuant to the latter duty and would assist the veteran in 
obtaining and developing all outstanding evidence provided he 
identified the sources of that evidence, including their 
names and locations.  The RO identified the records it had 
already secured in support of the veteran's claims and 
indicated that the veteran could accept VA's assistance in 
obtaining all other pertinent, outstanding evidence or submit 
such evidence on his own initiative.  The RO requested the 
veteran to sign enclosed forms authorizing the release of his 
treatment records from all private healthcare providers.  The 
RO indicated that it would make reasonable efforts to obtain 
these and other types of evidence, but that ultimately it was 
the veteran's responsibility to ensure the RO's receipt of 
all pertinent evidence. 

As well, in rating decisions dated February 1998 and July 
2002, a statement of the case issued in January 1999, and 
supplemental statements of the case issued in October 1999 
and July 2002, the RO notified the veteran of the reasons for 
which his claims had been denied, the evidence it had 
requested in support of those claims, the evidence it had 
considered in denying those claims, and the evidence still 
needed to substantiate those claims.  The Board and the RO 
also provided the veteran the law and regulations pertinent 
to his claims, including those governing VA's duties to 
notify and assist. 

B.  Duty to Assist

In compliance with the law, VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 
2002).  Specifically, the RO secured and associated with the 
claims file most evidence the veteran identified as being 
pertinent to his claims, including service medical and 
personnel records and VA and private treatment records.  The 
RO also conducted further medical inquiry in an effort to 
substantiate the veteran's claims by affording the veteran VA 
examinations, during which examiners addressed the nature and 
etiology of the veteran's skin and right shoulder problems. 

In various written statements submitted during the course of 
this appeal, the veteran and his representative have urged 
that VA should develop further the claim of entitlement to 
service connection for a skin disability other than chronic 
dermatitis of the right hand, to include skin cancer, by 
obtaining a revised radiation dose estimate with regard to 
the veteran.  The RO requested such an estimate from the 
Defense Threat Reduction Agency (DTRA) by letter dated April 
2004, but DTRA did not respond.  As explained below, however, 
the Board does not need such information to make a decision 
in this case given that, in the meantime since the RO 
requested the estimate, a VA examiner tested the veteran's 
skin and pathology reports revealed no evidence that that 
skin had been affected by radiation.  Consequently, a dose 
estimate would have no bearing on this particular claim.  

In addition, in a Statement of Accredited Representative in 
Appealed Case dated May 2004, the veteran's representative 
argues that VA has not fulfilled its duty to assist with 
regard to the veteran's claim for an increased evaluation for 
a right shoulder disorder.  He acknowledges that the RO 
afforded the veteran a VA examination of his right shoulder, 
but asserts that, given that it took place in September 2001, 
the report of that examination is too dated to evaluate 
properly the veteran's right shoulder disability.  The Board 
disagrees.  First, although the examination report to which 
the representative refers includes findings noted three years 
ago, there is other evidence of record dated more recently 
that provides insight as to the current level of severity of 
the veteran's right shoulder disability.  Second, even 
assuming such were not the case, the veteran would not be 
prejudiced by the Board's decision to proceed in adjudicating 
this claim.  Instead, as explained below, the evidence of 
record, including the September 2001 VA examination report, 
supports a grant of entitlement to a separate evaluation for 
limitation of motion of the right shoulder, the only benefit 
the veteran has specifically requested on appeal.  Bernard, 4 
Vet. App. at 392-94. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Inasmuch as VA has 
done everything reasonably possible to notify and assist the 
veteran, the Board deems these claims ready for appellate 
review.   

II.  Analysis of Claims

A.  Service Connection

In written statements submitted during the course of this 
appeal and during VA examinations and hearings, the veteran 
contended that he had a skin disorder, including skin cancer 
affecting his right forearm, head and face, that developed as 
a result of his exposure to radiation "fallout" while 
serving as a member of an occupation troop on active duty in 
Nagasaki, Japan, from September 1945 to December 1945.  
Allegedly, in October 1945, for the purpose of observing, the 
veteran and other soldiers drove within a mile of the 
location where the bomb dropped.  When the truck was en 
route, they came upon a melting iron beam that was extended 
over the road.  The veteran thought he was going to hit his 
head on the beam so he lowered himself down into the truck by 
pushing on the beam with his right hand.  When he got back to 
camp, his right hand was burning.  Since then, he has had 
problems with the skin on his right hand, including breakouts 
of red bumps, peeling and scabbing.  In addition, thereafter, 
the veteran allegedly served on guard duty and patrolled 
areas that had burned as a result of the bombing, and he went 
on liberty in town.   

In a decision issued in June 2001, the Board determined that 
the veteran was exposed to radiation during active service 
and that there was medical evidence of record establishing a 
relationship between that exposure and chronic, recurrent 
dermatitis on the palmar surface of the veteran's right hand.  
Based on this determination, the Board granted the veteran 
service connection for a skin disorder of the right hand.  
Thereafter, in a rating decision dated June 2001, the RO 
effectuated the Board's decision and granted the veteran 
service connection for chronic dermatitis of the right hand.  
In light of these actions, a question remains as to whether 
the veteran has any other skin disorder, including skin 
cancer, which is related to his period of active service. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In a claim based on radiation exposure, service connection 
may be presumed under 38 U.S.C.A. § 1112(c)(1) (West 2002) if 
a veteran suffers from one of the many listed diseases, none 
identified as skin cancer, that has been positively 
associated with radiation exposure provided the disease 
manifests in a radiation-exposed veteran.  The term 
"radiation-exposed veteran" means a veteran who 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i) (2003).  The term "radiation-risk 
activity" means, in part, onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  
38 C.F.R. § 3.309(d)(3)(ii)(A) (2003).  The term "onsite 
participation" means, in part, during the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  38 C.F.R. 
§ 3.309(d)(3)(iv)(A) (2003). 

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons or the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, and 
that he subsequently developed one of many listed diseases 
noted as radiogenic, including skin cancer, within the period 
specified, the veteran's claim must be referred to the VA 
Under Secretary for Benefits prior to adjudication for 
further consideration as to whether it is at least as likely 
as not that the radiogenic disease resulted from the 
veteran's radiation exposure.  38 C.F.R. § 3.311(b)(1), (2), 
(c)(i) (2003). 

The Board finds that the veteran was exposed to radiation 
while serving on active duty in Nagasaki, Japan, from 
September 1945 to December 1945.  According to a December 
1982 letter from a Lieutenant Colonel of the United States 
Marine Corps, the veteran arrived at Nagasaki, Japan, aboard 
the USS Gage on September 23, 1945.  While in Japan, the 
veteran's principal duty was that of a supply man.  On 
December 4, 1945, the veteran embarked aboard the USS Pondera 
at Sasebo, Kyushu Island, Japan, and then sailed back to the 
United States.  In this letter, the Lieutenant Colonel 
indicates that there is no record of the veteran being 
exposed to radiation during his enlistment in the United 
States Marine Corps.  However, in a February 1984 letter, a 
Project Coordinator of the Marine Corps Nuclear Test 
Personnel Review, who identified himself as a Captain of the 
United States Marine Corps Reserve, sent VA participation and 
dosimetry information for the purpose of correcting prior 
discrepancies made in replying to VA claims correspondence.  
This information referred to the veteran and indicated that 
he was exposed to 630 millirems of radiation.  

In a memorandum dated July 2001, VA's Chief Public Health and 
Environmental Hazards Officer rectifies the conflicting 
information noted above by providing her opinion that the 
veteran was exposed to a dose of 0.630 of ionizing radiation 
during his military service.  In addition, she explains that 
DTRA has estimated that the maximum dose of radiation 
received by any U. S. servicemember associated with 
occupation duties at Hiroshima or Nagasaki was less than 1 
rem.  

For the reasons that follow, the Board finds that the veteran 
does not currently have a skin disorder other than dermatitis 
of the right hand that is related to his in-service radiation 
exposure.

After discharge from service, beginning in 1977, the veteran 
reported complaints associated with his skin and examiners 
diagnosed various skin disorders, including folliculitis, 
athlete's foot, dermatitis of the right hand, actinic 
keratosis, benign keratolysis exfoliative, dyshidrotic eczema 
of the hands, and areatus alopecia.  No examiner related any 
of these disorders (other than dermatitis of the right hand, 
which, as previously indicated, is already service connected) 
to the veteran's service, including his in-service radiation 
exposure.  In fact, during a VA dermatology examination 
conducted in September 2001, an examiner diagnosed spongiotic 
dermatitis and indicated that, based on results of pathology 
slides, which showed no evidence of radiation change, and a 
discussion with a pathologist, such disorder was not directly 
related to radiation.  The examiner diagnosed no other skin 
disorder.  
 
Allegedly, since discharge from service, the veteran has also 
received treatment for episodes of basal cell cancer 
affecting various parts of his body.  In a written statement 
dated May 1999, L.R. M., D.O., the veteran's son, confirmed 
this allegation.  He indicated that, in the 1980s, the 
veteran had multiple skin lesions on his head that 
necessitated removal, one of which was basal cell cancer.  He 
did not, however, furnish any medical records substantiating 
his statement.  Accordingly, in a remand issued in June 2001, 
the Board asked the RO to contact the veteran for 
authorization to obtain his records of such skin cancer 
treatment.  The RO complied, but the veteran never responded 
by providing such authorization or by submitting such 
evidence on his own initiative.  

Even assuming for the sake of further discussion that the 
veteran had been treated for basal cell cancer of the head in 
the 1980s, his claim would still fail.  First, service 
connection may not be presumed in this case, because although 
the veteran appears to have participated in a "radiation 
risk activity" in service, he is not claiming that he has 
one of the multiple types of cancers listed in 38 U.S.C.A. § 
1112(c)(2) (West 2002).  Second, even though skin cancer is 
considered a radiogenic disease under VA regulations, a 
physician has ruled out a direct relationship between such a 
disease and the veteran's in-service radiation exposure.  
Specifically, in her July 2001 memorandum, VA's Chief Public 
Health and Environmental Hazards Officer indicates that the 
Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) does not provide screening doses for 
skin cancer.  She explained that skin cancer is typically 
attributed to ionizing radiation at high doses, such as 
several hundred rads, rather than low doses, such as the 
veteran's less than 1 rem.  She said that excess numbers of 
basal cell cancers have been reported in skin exposed to 9 to 
12 rads in margins of irradiated areas and that an increased 
risk of this type of cancer has been seen in atomic bomb 
survivors.  Based on these facts, she concluded that it was 
unlikely that the veteran's skin cancer was attributable to 
his in-service exposure to ionizing radiation. 

To warrant an award of service connection, the veteran must 
submit competent evidence establishing the existence of a 
present disability resulting from service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 
155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there 
is no evidence other than the veteran's own assertions 
establishing that he currently has a skin disorder that 
results from his in-service radiation exposure.  The 
veteran's assertions in this regard are insufficient to 
diagnose a current disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

Based on the aforementioned findings, other than chronic 
dermatitis of the right hand, the Board concludes that a skin 
disability, to include skin cancer, was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  In reaching this decision, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, because there is not an approximate 
balance of positive and negative evidence of record, 
reasonable doubt may not be resolved in the veteran's favor.  
Rather, the preponderance of the evidence is against the 
veteran's service connection claim, and the appeal as to this 
issue must be denied.  



B.  Increased Evaluation

The veteran's service medical records reflect that, in June 
1944, the veteran incurred a shell fragment wound of the 
right shoulder when he was hit by enemy mortar fire.  This 
injury necessitated evacuation to a ship, where medical 
personnel cleaned and dressed the veteran's wound and 
administered a tetanus booster and Sulfamilamide.  A corpsman 
characterized this wound as minor, and after treatment, 
indicated that it had healed excellently.  Approximately two 
and a half weeks later, an examination showed a small, healed 
shrapnel wound of the right shoulder joint posterior to the 
joint and no nerve injury.  X-rays showed a small, metallic 
foreign body in the region of the neck of the humerus with no 
symptoms.  One week later, another examiner noted that the 
wound had healed.  On separation examination in January 1946, 
the examiner noted no abnormalities of the right shoulder.

In a rating decision dated January 1946, the RO granted the 
veteran service connection for a shell fragment wound, right 
shoulder, Group I, extrinsic shoulder girdle group, moderate.  
The RO assigned the disability an evaluation of 10 percent 
pursuant to a rating code then applicable  to residuals of 
group I muscle injuries. 
This evaluation remained in effect for over 50 years until in 
October 1997 when the veteran filed a claim for an increased 
evaluation for his right shoulder disability.  (Given that 
the 10 percent evaluation then assigned this disability had 
been in effect for in excess of 20 years, that evaluation was 
protected under 38 C.F.R. § 3.951(b) (2003) and could not be 
reduced.)  

In a rating decision dated July 2002, from which this appeal 
ensues, the RO increased the evaluation assigned the 
veteran's right shoulder disability to 30 percent pursuant to 
the criteria of Diagnostic Code 5201, which governs ratings 
of limitation of motion of the arm.  In its decision, the RO 
referred to that code as 5301-5201 and listed Diagnostic Code 
5301 as the code pursuant to which the veteran's right 
shoulder disability was evaluated.  Based on the RO's 
conflicting action, it is now unclear whether the veteran's 
service-connected right shoulder disability contemplates the 
veteran's in-service muscle injury, which was protected as 10 
percent disabling, or just the limitation of motion caused by 
the affected joint.  The Board essentially addresses this 
matter in disposing of this particular claim in the manner 
noted below.

In written statements submitted during the course of this 
appeal and during VA examinations and hearings, the veteran 
initially argued that the 10 percent evaluation assigned his 
right shoulder disability did not adequately reflect the 
severity of his right shoulder disability.  He indicated that 
the disability caused pain, weakness, stiffness, limitation 
of motion, fatigability, a lack of endurance, and numbness.  
Since the RO increased the evaluation assigned the veteran's 
right shoulder disability to 30 percent based on a showing of 
limitation of motion, he has argued that he is entitled to a 
separate evaluation for that limitation of motion.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003). 

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increase, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40, 4.45 (2003).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2003); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (holding that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As previously discussed, since the RO service connected the 
veteran for a right shoulder disability, it has evaluated 
that disability pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 and 38 C.F.R. § 4.73, Diagnostic Code 5301.  A 30 
percent evaluation is now in effect.

Diagnostic Code 5301, which governs ratings of injuries to 
muscle group I, provides that a noncompensable (0 percent) 
evaluation is assignable for slight disability of the 
dominant group I muscle.  A 10 percent evaluation is 
assignable for moderate disability of the dominant group I 
muscle.  A 30 percent evaluation is assignable for moderately 
severe disability of the dominant group I muscle.  A 40 
percent evaluation is assignable for severe disability of the 
dominant group I muscle.  38 C.F.R. § 4.73, Diagnostic Code 
5301 (2003).

The factors to be considered in evaluating disabilities from 
healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56 (2003).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (2003).  Disabilities rated under DCs 5301 
to 5323 are to be classified as slight, moderate, moderately 
severe or severe.  38 C.F.R. § 4.56(d) (2003).

A slight disability of the muscles consists of a simple 
muscle wound without debridement or infection.  A history 
with regard to this type of injury should include a 
superficial wound with brief treatment and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1) (2003).

Moderate disability of the muscles consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard 
to this type of injury should include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
should include some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 
§ 4.56(d)(2) (2003).

A moderately severe disability of the muscles consists of a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A history with regard to this 
type of injury should include prolonged hospitalization in 
service for treatment of a wound and consistent complaints of 
symptoms of muscle wounds.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, with loss of 
deep fascia, muscle substance or normal firm resistance as 
compared with the sound side.  38 C.F.R. § 4.56(d)(3) (2003).

A severe disability of the muscles consists of a through and 
through or deep penetrating wound due to a high velocity 
missile or large or multiple high velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints with regard to this type of injury should 
include cardinal signs and symptoms of muscle disability 
(loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement) worse than those shown for moderately severe muscle 
injuries, and if present, evidence of an inability to keep up 
with work requirements.  Objective findings should include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track, loss of deep fascia or 
muscle substance on palpation, soft flabby muscles in the 
wound area, and swollen and hardened muscles in contraction.  
Tests of strength, endurance, or coordination movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Another sign of 
severe muscle disability is x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
an explosive effect of a missile.  38 C.F.R. § 4.56(d)(4) 
(2003).

Diagnostic Code 5201 provides that a 20 percent evaluation is 
assignable for limitation of motion of the dominant arm at 
shoulder level.  A 30 percent evaluation is assignable for 
limitation of motion of the dominant arm midway between side 
and shoulder level.  A 30 percent evaluation is assignable 
for limitation of motion of the dominant arm midway between 
side and shoulder level.  A 40 percent evaluation is 
assignable for limitation of motion of the dominant arm to 25 
degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2003).

The veteran's right shoulder disability may also be rated 
under 38 C.F.R. § 4.71a, DCs 5200 (2003).  This code provides 
that a 30 percent evaluation is assignable for favorable 
ankylosis of the scapulohumeral articulation, abduction to 60 
degrees, and the ability to reach the mouth and head.  A 40 
percent evaluation is assignable for ankylosis of the major 
scapulohumeral articulation, intermediate between favorable 
and unfavorable.  

Based on these criteria and the evidence discussed below, the 
Board finds that the veteran's right shoulder disability 
picture does not more nearly approximate the criteria for an 
increased evaluation under Diagnostic Code 5301, but does 
more nearly approximate the criteria for a separate 
evaluation of 30 percent under Diagnostic Code 5201.  

Following discharge from service, in June 1949, the veteran 
underwent a VA examination, during which the examiner 
described the nature of the veteran's 
in-service shell fragment wound.  The examiner indicated that 
the wound occurred when shell fragments from an exploding 
enemy mortar shell struck the veteran.  He noted a slightly 
elevated, one-centimeter scar on the posterior aspect of the 
veteran's right shoulder, numbness of the right shoulder, arm 
and forearm, aching pain on use of the right hand and arm and 
occasionally when sleeping, and a palpable underlying foreign 
body approximately one centimeter in diameter.  
X-rays confirmed multiple opaque foreign bodies (shrapnel) in 
the soft tissues in the posterior right shoulder.  

From the time the veteran underwent this examination until he 
filed his claim for an increased evaluation in October 1997, 
he underwent an additional VA examination in October 1979 and 
received VA outpatient treatment for a post-service right 
shoulder injury.  During the examination and visit, the 
veteran reported right shoulder numbness and doctors noted 
right shoulder pain, full range of motion, good strength, and 
no functional impairment of the joints.  One doctor indicated 
that the veteran was right handed.  X-rays revealed a 
shrapnel fragment superimposing the humeral head and 
degenerative arthritis of the shoulder joint.

Since the veteran filed his current claim for an increased 
evaluation, he has undergone additional VA examinations and 
received additional VA outpatient treatment.  During a VA 
general medical examination in January 1998, the veteran 
reported that his right arm went dead while sleeping.  He 
also reported that when he worked on a farm tractor in 1946 
and 1947, he was unable to use repeatedly his right arm due 
to its tendency to go numb.  The examiner noted that the 
veteran had tenderness, but moved all of his extremities well 
and had no fatigability, limitation of motion, weakness, or 
atrophy of the right shoulder or arm.  X-rays showed 
degenerative changes and the presence of a metallic foreign 
body.  The examiner diagnosed complaints of tenderness of the 
right shoulder with no weakness or fatigability or range of 
motion deficits.  

During a VA joints examination conducted the same day, the 
veteran reported pain when laying on his right side and with 
flexion-type movements.  He also reported that he gave up 
farming due to this pain, which was recurrent, and numbness 
in his shoulder and arm.  The examiner noted that the veteran 
had forward flexion and abduction of the right shoulder to 
180 degrees and internal and external rotation to 90 degrees.  
He diagnosed status post shrapnel wound to the right shoulder 
with complaints of tenderness on range of motion, but no 
observable residual scarring, limitation of motion, 
fatigability, or observable signs of tenderness or pain on 
range of motion exercises, including against resistance.   

During VA outpatient treatment visits dated from January 1999 
to October 2000, the veteran complained of right shoulder 
pain on use.  Examiners noted pain and limitation of motion, 
or more specifically, flexion of the right shoulder to 70 
degrees (active) and 103 degrees(passive), extension of the 
right shoulder to 50 degrees (active and passive), abduction 
of the right shoulder to 70 degrees (active and passive), 
internal rotation of the right shoulder to the belly, and 
external rotation of the right shoulder to 50 degrees 
(active) and 65 degrees (passive).  X-rays of the scapula 
revealed no abnormalities and x-rays of the right shoulder 
showed possible impingement of the supraspinatus muscle.  

During a VA "scars" examination in July 1999, the veteran 
reported no complaints associated with his right shoulder 
scar.  The examiner noted an entry wound in the posterior 
right shoulder, a scar that could not be visualized, and an 
exit wound.  He indicated that he was able to feel a foreign 
body in the area.  He noted tenderness in the same area, a 
hardly visible scar, no adhesions, normal texture, no 
ulceration or breakdown of skin, no elevation or depression 
of the scar and no underlying tissue loss.  He also noted no 
inflammation, edema, keloid formation, disfigurement, or 
limitation of function.  

During a VA "joints" examination conducted in July 1999, 
the veteran reported pain, stiffness, weakness and fatigue in 
the right shoulder and a lack of endurance.  He indicated 
that these symptoms flared up in the morning and during any 
type of movement and necessitated him to engage in exercises 
and use Tylenol and heating pads.  The examination revealed 
no effusion, edema, redness or heat, crepitus or atrophy.  
Flexion was to 165 degrees with pain at 90 degrees, abduction 
to 90 degrees, external rotation to 20 degrees, and internal 
rotation to 90 degrees.  Sensation was intact.  The examiner 
diagnosed limited range of motion of the right shoulder and 
status post shrapnel soft tissue wound, posterior right 
shoulder, with retained foreign body.  During a VA "bones" 
examination conducted the same day, the same examiner noted 
no bone abnormalities secondary to the in-service shrapnel 
wound.  Based on x-rays, he diagnosed possible impingement of 
the supraspinatus muscle.  

On VA examination of the muscles in September 2001, the 
veteran reported that he was right handed and had severe 
posterior right shoulder pain (7 to 10 on a scale of 1 to 10) 
when laying down, or on use, or when driving.  This pain 
allegedly worsened during flare-ups.  

The examiner noted that the veteran was able to get up on the 
examination table without difficulty, but guarded his right 
shoulder during range of motion exercises.  The examiner also 
noted a one-inch, well-healed scar that was sensitive to 
light touch, pain and mild tissue loss in the posterior right 
shoulder on extension or when attempting overhead movements, 
no tendon, bone or joint damage, possible impingement of the 
supraspinous muscle of the right shoulder, weakened strength 
against mild resistance, no muscle herniations, and a 
positive Neer's sign, apprehension test, sulcus sign, and 
abduction in the coronal plane (all indicating impingement 
syndrome).  

On inquiry as to whether the veteran's joint function was 
affected, the examiner noted flexion of the right shoulder to 
120 degrees (passive) and 140 degrees (active), abduction of 
the right shoulder to 120 degrees (passive) and to 142 
(active), external rotation to 70 degrees, and internal 
rotation to 85 degrees.  Old x-rays showed a metallic 
fragment in the posterior soft tissue of the right shoulder, 
not involving the joint space or ossea structures, an 
enthesophyte formation on the lateral aspect of the right 
clavicle that could be causing impingement of the 
supraspinous muscle, and degenerative changes.  

The examiner concluded that the veteran had limited range of 
motion, pain with movement, tenderness over the scarred area, 
guarding of movement, weakness, and mild muscle atrophy 
secondary to disuse.  He indicated that the nerve 
impingement, which caused the pain, was just as likely due to 
the shrapnel in the veteran's right shoulder while the 
degenerative joint disease, which, in part, was responsible 
for the disuse and resulting atrophy, was unrelated to the 
right shoulder disability.

During a VA examination of the joints in September 2001, the 
examiner noted flexion to 110 degrees, extension to 20 
degrees, abduction to 70 degrees, and full and symmetrical 
internal and external rotation.  He also noted that the 
motions were painless and caused no crepitation.  He 
indicated that the veteran had mild intrascapular wasting 
bilaterally, an entrance wound, moderate tenderness over the 
greater tuberosity with abnormal maneuvers, and moderate to 
marked weakness on certain strength exercises.  

X-rays showed a single, rather large piece of shrapnel at the 
posterior aspect of the right shoulder and moderate to marked 
acromioclavicular joint arthrosis.  The examiner found that 
the veteran also had rotator cuff tendonitis, attributed the 
bulk of the veteran's complaints to that condition, and ruled 
out a relationship between that disorder and the veteran's 
service-connected right shoulder disability.  He then related 
the arthrosis to the veteran's service-connected right 
shoulder disability and indicated that it was responsible for 
the veteran's complaints of pain.  He concluded that the 
veteran's right shoulder disability was significantly 
debilitating, interfering with certain activities of daily 
living.  

The evidence conflicts as to whether all of the 
aforementioned right shoulder symptoms result from the 
veteran's in-service shrapnel wound.  But because the Board 
finds that the evidence is in relative equipoise with regard 
to this matter, the Board accepts all noted symptoms as 
resulting from that wound.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible to separate the 
effects of a service-connected condition and a nonservice-
connected condition, regulations at 38 C.F.R. § 3.102 require 
that reasonable doubt on any issue be resolved in the 
appellant's favor).  

Since the veteran filed his claim for an increased evaluation 
for a right shoulder disability (then evaluated as 10 percent 
disabling under Diagnostic Code 5301, based on moderate 
disability to muscle group I), those symptoms have included a 
well-healed scar that is sensitive to light touch, tenderness 
over the scar area, pain and guarding on movement, weakened 
strength, and mild muscle atrophy secondary to disuse.  No 
medical professional has characterized these symptoms as more 
than moderate.  Moreover, with the exception of rare or 
infrequent prescription medication management, these symptoms 
have not necessitated more than self treatment and interfere 
with only certain movements of the veteran's right arm.  

In light of the foregoing, the requirement for an evaluation 
in excess of 10 percent are not assignable under Diagnostic 
Code 5301 for residuals of the veteran's shell fragment wound 
to muscle group I.  There is no evidence of record indicating 
that these residuals resulted from a through and through or 
deep penetrating wound by a small high-velocity missile or 
large low-velocity missile.  Rather, the evidence establishes 
that shrapnel caused the wound from enemy mortar fire.  There 
is also no evidence of record indicating that the wound 
necessitated debridement or resulted in prolonged infection, 
sloughing of soft parts, and intermuscular scarring.  Rather, 
the evidence establishes that the wound necessitated less 
than three weeks of treatment, including the cleaning and 
dressing of the wound and administration of medication, and 
healed successfully.  There was no need for prolonged 
hospitalization in service.  Finally, since service, medical 
professionals have noted entrance wound scarring, but no loss 
of deep fascia or muscle substance associated with this 
wound. 

That notwithstanding, the Board finds that a separate 
evaluation is warranted for other symptomatology, 
specifically, limitation of motion of the arm, associated 
with the veteran's right shoulder shrapnel wound.  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2003).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  

In this case, a medical professional has indicated that the 
veteran's right shoulder wound also affects the veteran's 
joint by limiting his ability to move his arm.  Inasmuch as 
this limitation of motion is not contemplated in the 10 
percent evaluation assigned the shrapnel wound to muscle 
group I, the Board considers the  manifestations of the 
veteran's muscle group I injury separate and distinct from 
the manifestations of the joint injury.  The latter injury 
warrants a separate 30 percent evaluation under Diagnostic 
Code 5201, based on reported limitation of motion of the 
dominant arm midway between side and shoulder level.  

An evaluation in excess of 30 percent is not assignable under 
Diagnostic Code 5201 for this limitation of motion.  The 
medical evidence does not establish that the veteran's right 
arm motion is limited to 25 degrees from his right side.  In 
fact, at his most recent hearing, the veteran testified that 
he was able to raise his right arm to his right shoulder.  An 
evaluation in excess of 30 percent is also not assignable 
under Diagnostic Code 5200, as the medical evidence does not 
show that the veteran has ankylosis of the scapulohumeral 
articulation, or under 38 C.F.R. §§ 4.40, 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 202.  The 30 percent 
evaluation contemplates the functional loss caused by the 
veteran's right shoulder pain, including during flare-ups and 
when his movement is weakened.  There is no objective 
evidence of additional functional impairment that is not 
otherwise covered by the separate schedular evaluation to be 
assigned the veteran's right shoulder disability.

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's right shoulder 
disability.  The record does not show that this disability 
causes marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Rather, according 
to the veteran and medical professionals, the disability 
precludes certain tasks involving certain right arm movements 
contemplated within the regular rating criteria.  The record 
also does not show that this disability necessitates frequent 
periods of hospitalization, or that it otherwise renders 
impracticable the application of the regular schedular 
standards so as to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the criteria 
for an evaluation in excess of 10 percent for residuals of a 
shell fragment wound, right shoulder, muscle group I, have 
not been met.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  To this extent, as 
the preponderance of the evidence is against the claim, the 
appeal must be denied.  The Board also concludes, however, 
that the criteria for a separate 30 percent evaluation for 
limitation of motion of the right arm have been met.  To this 
extent, the appeal is granted. 
ORDER

Service connection for a skin disability other than chronic 
dermatitis of the right hand, to include skin cancer, claimed 
due to exposure to ionizing radiation, is denied.  

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound, right shoulder, muscle group I, is 
denied. 

A separate 30 percent evaluation for limitation of motion of 
the right shoulder is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.  


REMAND

The veteran also contends that he is entitled to an initial 
evaluation in excess of 10 percent for chronic dermatitis of 
the right hand.  Additional development is necessary before 
the Board can decide this claim.  The RO has evaluated the 
dermatitis on the veteran's right hand as 10 percent 
disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7806.  VA amended this regulation during the course of the 
veteran's appeal, effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 4.118a, 
Diagnostic Code 7806 (2003)).  

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,422 
(2000).  In this case, the veteran has not been informed of 
the amended criteria or had his claim considered for a higher 
initial evaluation for dermatitis of the right hand pursuant 
thereto. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, a VA 
examination of the dermatitis on the veteran's right hand is 
necessary.  The RO afforded the veteran such an examination 
in September 2001; however, the report does not include all 
of the clinical findings needed for the Board to evaluate the 
nature and severity of the veteran's skin disability of the 
right hand pursuant to the revised regulation.  

Moreover, in a May 2004 Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
contends that the veteran's dermatitis has worsened since the 
September 2001, and that therefore, the report of the 
examination is too dated and inadequate for rating purposes.  
Under the circumstances, the issue of entitlement to an 
initial evaluation in excess of 10 percent for chronic 
dermatitis of the right hand is REMANDED for the following 
action:

1.  The RO should afford the veteran a VA 
examination of the dermatitis on his 
right hand.  The RO should advise the 
veteran that any failure to attend the 
scheduled examination might have an 
adverse affect on his claim.  The claims 
file should be made available to the 
examiner for review and noted in the 
examination report.  The examiner should 
ensure that the following information is 
included in the report:

a) identify the nature and severity 
of all symptoms of the veteran's 
right hand dermatitis and the 
specific therapy required to treat 
those symptoms; 

b) indicate whether the veteran has 
exfoliation, exudation, itching, 
extensive lesions, marked 
disfigurement, ulceration, crusting, 
and/or systemic nervous 
manifestations associated with his 
right hand dermatitis, and if so, 
identify how often and to what 
extent he does so;

c) also indicate the percentages of 
the veteran's body and exposed area 
affected by the dermatitis;  and 

2.  The veteran's claim should then be 
readjudicated based on a consideration of 
all of the evidence of record, and 
pursuant to the former and revised 
criteria for evaluating skin disabilities.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which cites the aforementioned 
provisions, and afforded an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board in 
accordance with the usual procedures.  By this action, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board for additional development or 
other appropriate action must be handled expeditiously).



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


